Per Curiam,
We find no error in the record of this case that calls for a reversal. It was submitted with the instruction that the publication charging a public officer with the commission of crimes was libelous, and that the plaintiff was entitled to recover unless it appeared from the evidence that it was substantially true in every material respect or that the defendant had reasonable grounds for belief in its truth, supported by facts and circumstances. The stress of the appellant’s argument is that, since justification had been pleaded, the defendant was not entitled to show that it made the publication in good faith, on reasonable cause and without malice. The pleas were “not guilty ” and “ justification.” These pleas although apparently repugnant, may under modem practice be pleaded together: Peters v. Ulmer, 74 Pa. 402; Drown v. Allen, 91 Pa. 393.
The judgment is affirmed.